FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

MARK A. KOCH,                           
                  Plaintiff-Appellee,
                 v.
DORA B. SCHRIRO, Director,
Director of the Arizona                       No. 03-16968
Department of Corrections; TERRY
L. STEWART, Director, Former                   D.C. No.
Director of the Arizona                     CV-90-01872-JBM
Department of Corrections;
GEORGE HERMAN, Former Warden;
DENNY HARKINS, Former Deputy
Warden,
             Defendants-Appellants.
                                        

MARK A. KOCH,                           
                  Plaintiff-Appellee,
                 v.
DORA B. SCHRIRO, Director,
Director of the Arizona                       No. 03-17190
Department of Corrections; TERRY
L. STEWART, Director, Former                   D.C. No.
                                            CV-90-01872-JBM
Director of the Arizona
                                                ORDER
Department of Corrections;
GEORGE HERMAN, Former Warden;
DENNY HARKINS, Former Deputy
Warden,
             Defendants-Appellants.
                                        

                             2393
2394                      KOCH v. SCHRIRO
         Appeal from the United States District Court
                  for the District of Arizona
          James B. Moran, Senior Judge, Presiding

                Submitted September 29, 2004*
                   San Francisco, California

                       Filed March 2, 2005

    Before: Betty B. Fletcher, Johnnie B. Rawlinson, and
             Richard R. Clifton, Circuit Judges.


                            COUNSEL

James R. Morrow, Daniel P. Schaack, Assistant Attorneys
General, Phoenix, Arizona, for the appellants.

Larry A. Hammond, Timothy J. Eckstein, Daniel J. Pochoda,
Phoenix, Arizona, for the appellee.


                             ORDER

   In Koch v. Ryan, 335 F.3d 993 (9th Cir. 2003), we dis-
missed the consolidated appeals of Koch v. Lewis, 216 F.
Supp. 2d 994 (D. Ariz. 2001) and Koch v. Lewis, 2001 WL
1944737 (D. Ariz. Dec. 17, 2001) because Koch’s release
from prison rendered the consolidated appeals moot.

   We remanded the matter to the district court pursuant to
Dilley v. Gunn, 64 F.3d 1365, 1372-73 (9th Cir. 2003) for
“the district court to determine whether its rulings should be
vacated.” The district court vacated the injunctive relief

  *The panel unanimously finds this case suitable for decision without
oral argument. Fed. R. App. P. 34(a)(2).
                       KOCH v. SCHRIRO                     2395
granted in its prior orders, but preserved the viability of its
“prior legal conclusions” for future “persuasive force.”

   In Dilley, we held that if the event that moots the case “oc-
curred by happenstance, then automatic vacatur is appropriate
under Munsingwear.” See Dilley, 64 F.3d at 1372. Because
Koch’s parole “occurred by happenstance,” rather than
through any conduct initiated by the parties in the context of
the case, we VACATE the orders entered in Koch, 216 F.
Supp. 2d 994; Koch, 2001 WL 1944737; and Koch v. Lewis,
96 F. Supp. 2d 949 (D. Ariz. 2000) in their entirety.

  This order does not affect any request for attorney’s fees.
                               PRINTED FOR
                     ADMINISTRATIVE OFFICE—U.S. COURTS
                      BY THOMSON/WEST—SAN FRANCISCO

The summary, which does not constitute a part of the opinion of the court, is copyrighted
                              © 2005 Thomson/West.